818 S.W.2d 68 (1991)
Jeanine COODY, Appellant,
v.
The STATE of Texas, Appellee.
No. 993-91.
Court of Criminal Appeals of Texas, En Banc.
October 30, 1991.
Michael B. Charlton, on appeal only, Houston, for appellant.
John B. Holmes, Jr., Dist. Atty., Carol M. Cameron, Kimbra Ogg, Asst. Dist. Attys., Houston and Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON STATE'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of causing injury to a child and assessed punishment at confinement for five years and a fine of $10,000.00. The Court of Appeals reversed *69 the conviction. Coody v. State, 812 S.W.2d 631 (Tex.App.Houston [14th], 1991). The State filed a petition for discretionary review contending, inter alia, that the Court of Appeals should have conducted a harm analysis after finding error in the denial of appellant's right to confrontation.
We summarily grant ground one of the State's petition for discretionary review and remand this cause to the Court of Appeals to conduct a harm analysis on the issue of a denial of appellant's right to confrontation. See Delaware v. Van Arsdall, 475 U.S. 673, 106 S. Ct. 1431, 89 L. Ed. 2d 674 (1986).